DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 17/017683 filed on August 02, 2022.


Applicant
2.	Applicant is encouraged to contact the Examiner in hopes of reaching a resolution in light of compact prosecution. 


Claim Objections
3.	Claims 9-15 are objected to because of the following informalities:  Claims 9-15 recite the same limitations.  Appropriate correction is required.


Response to Arguments
4.	Applicant’s arguments have been considered but are not persuasive. 

	On Pg. 11 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Regarding claim 1, Applicant submits, Dorai, Mavinakuli and Goyal taken alone or in combination fails to disclose the feature "the first processor of the control device is configured to obtain, via the local network, environment information and processing terminal information from a local storage of the processing terminal" recited in claim 1.  As shown in the example of FIG. 1 of the present Application, the control device 110 comprising a first processor, is disposed on a local network 108. In addition, the processing terminal 106 comprising a second processor is disposed on the local network 108. That is to say, the control device 110 obtains, via the local network, environment information and processing terminal information from a "local storage" of the processing terminal.”

	Examiner replies that Dorai does teach this limitation. Par. 0022 Dorai discloses the system uses a shared storage system with a local area network. 


On Pg. 12 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “In comparison, page 41 of the Office action compares the end user computer 110 of Dorai to both “the control device” and the “processing terminal” recited in claim 1. However, the end user computer 110 of Dorai is a single device, and does not include a “first processor” and a “second processor” as recited in claim 1.

Examiner replies that Dorai does teach this limitation. Par. 0022 Dorai discloses the computers accessing the network are seen as local area network. Fig. 1 (110) and  Par. 0022, Par. 0023 Dorai discloses an end user computer. The end user computer can be 110-1, 110-2, 110-3, which would be multiple processing terminals and control devices. In addition the Dorai discloses the computer are all located on the local area network. The end user computer, relate to Applicant’s Fig. 1 (110 control device). Par. 0020 Dorai discloses the end computer 110 on the computer network 112.  The end user computer is seen as the control device.  Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer.  The computer is taken in the ordinary meaning for a person of ordinary skill in the art at the time of the invention to mean that a computer contains a processor and display that is connected to a network. The processor/CPU on the computer is the processing terminal.




Claim Rejections - 35 U.S.C. §101

5.	35 U.S.C. §101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 as directed to an abstract idea without significantly more.
With respect to independent claims, 1, 17, 19, and 20 specifically claim 1, 17, 19, and 20 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document by sending permission information to the processing terminal indicating that the processing terminal is permitted to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by the user mentally thinking the user can permit the process to continue) without the user performing any action. 
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “the control device including a first processor configured to obtain environment information and processing terminal information from the processing terminal by using a communication method which satisfies a specific communication condition”, “the environment information being information concerning an environment of processing to be executed on a document by the processing terminal”, “the processing terminal information being information concerning the processing terminal, and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Independent claims, 1, 17, 19, and 20 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 1, 17, 19, and 20 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 2, specifically claim 2 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein: the management apparatus includes a third processor configured to provide document-ID issue right information to the control device”, “the document-ID issue right information being information indicating a right to issue a document ID”, “receive a document ID issued to the processed document by the control device from the control device, and store the received document ID in a memory”, “the first processor is further configured to add the document-ID issue right information provided by the management apparatus and certifying information to the document ID and issue the document ID appended with the document-ID issue right information and the certifying information to the processed document”, “the certifying information being information which certifies that the document ID is an ID issued by the control device”, “the second processor is further configured to append the document ID issued by the control device to the processed document”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 2 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 2 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 3, specifically claim 3 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein: the second processor is further configured to obtain document receiver information indicating a receiver user and a receiver terminal”, “and generate metadata, the metadata being used for making the processed document available in a document use terminal if a user to use the processed document and the document use terminal respectively match the receiver user and the receiver terminal indicated by the document receiver information”, “the document use terminal being utilized by the user to use the processed document”, “the first processor is further configured to send the document ID issued to the processed document and the metadata to the management apparatus”, “and the third processor is further configured to receive the document ID and the metadata sent from the control device”, “and store the received document ID and the received metadata in a memory in association with each other”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 3 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 3 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 4, specifically claim 4 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
  The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein: the second processor is further configured to obtain document receiver information indicating a receiver user and a receiver terminal”, “and generate metadata, the metadata being used for making the processed document available in a document use terminal if a user to use the processed document and the document use terminal respectively match the receiver user and the receiver terminal indicated by the document receiver information”, “the document use terminal being utilized by the user to use the processed document”, “the first processor is further configured to send the document ID issued to the processed document and the metadata to the management apparatus”, “and the third processor is further configured to receive the document ID and the metadata sent from the control device”, “and store the received document ID and the received metadata in a memory in association with each other”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 4 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 4 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 5, specifically claim 5 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
 The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein authenticity of the processed document is verified in accordance with whether the processing terminal ID is associated with a control device ID for identifying the control device to which the document-ID issue right information is provided by the third processor”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 5 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 5 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 6, specifically claim 6 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the second processor is further configured to send the processed document and the metadata to the document use terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 6 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 6 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 7, specifically claim 7 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the second processor is further configured to send the processed document and the metadata to the document use terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 7 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 7 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




With respect to dependent claims, 8, specifically claim 8 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the second processor is further configured to send the processed document and the metadata to the document use terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 8 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 8 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 9, specifically claim 9 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  

Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the second processor is further configured to send the processed document and the metadata to the document use terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 9 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 9 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 10, specifically claim 10 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 10 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 10 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 


With respect to dependent claims, 11, specifically claim 11 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. T These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document. In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 11 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 11 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 12, specifically claim 12 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 12 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 12 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 13, specifically claim 13 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 13 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 13 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 14, specifically claim 14 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 14 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 14 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 

With respect to dependent claims, 15, specifically claim 15 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 15 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 15 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 16, specifically claim 16 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein the environment information includes at least one of information concerning security software installed in the processing terminal, information concerning an operating system installed in the processing terminal, and information concerning software used for processing to be executed on the document”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 16 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 16 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 



With respect to dependent claims, 18, specifically claim 18 recites "a management apparatus that is disposed on an external network connected to the local network and permits the control device to execute processing if the control device satisfies a predetermined security condition”, "and permit the processing terminal to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition”,  "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document”. These limitations could be reasonably and practically performed by the human mind, for instance based on obtaining environment information, determining if the device is permitted to access the document and in response to determining the device can access the document, storing the document on the server. Accordingly, the claim recites a mental process, which can be done utilizing pen and paper. For example, “permitting” in the context of this claim means a person can mentally acknowledge a condition is met and “permit” the process to continue (by mentally thinking I will permit the process to continue) without the user performing any action.
The limitation "the processing terminal including a second processor configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document” is a mental “if-then statement.  Execute processing on the document to generate an updated document if the control device has permitted the processing terminal to execute processing on the document.  In view of the hardware components which are taken to be generic elements the claims can be interpreted as a mental step of “using the mind, paper and pen to generate a document if the mind has permitted the body with a pen and paper to generate a processed document”.  
Accordingly, the claim recites an abstract idea.
                
This judicial exception is not integrated into a practical application.  At step 2A, prong two, the claim recites “wherein: the second processor is further configured to obtain document receiver information indicating a receiver user and a receiver terminal, and generate metadata, the metadata being used for making the processed document available in a document use terminal if a user to use the processed document and the document use terminal respectively match the receiver user and the receiver terminal indicated by the document receiver information, the document use terminal being utilized by the user to use the processed document; and the first processor is further configured to add a storing device ID for identifying the storing device to the metadata and send the metadata appended with the storing device ID to the management apparatus”. At best, this limitation recites additional elements that are insignificant extra-solution data gathering, manipulation and storing. Dependent claims, 18 further recite “a memory coupled to a processor”, a computer system, a mobile device, which is a generic computer component that amounts to mere instructions to apply the judicial exception on a generic computer.  
                
The claims, 18 at step 2B do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data is insignificant extra-solution activity. This data gathering, manipulation and storing activities in the field of use, is well-understood, routine, and conventional. See MPEP 2106.05(d)(II), 2106.05(g), 2106.05(h),"Receiving or transmitting data over a network, e.g., using the Internet to gather data,", "storing and retrieving information in memory" and “displaying certain results of the collection and analysis”. 




Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorai U.S. Patent Application Publication No. 2018/0314680 (herein as ‘Dorai’) and further in view of Mavinakuli et al. U.S. Patent Application Publication No. 2016/0179838 (herein as ‘Mavinakuli’).


As to claim 1 Dorai teaches a document management system comprising (Par. 0029 Dorai discloses storing documents on a shared storage system. The shared storage system is seen as a management system since the storage manages the documents.  The document is stored on the storage system. Therefore, document stored on the shared storage system is seen as the document management system);
a control device comprising a first processor, disposed on a local network (Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer. Par. 0020 Dorai discloses the end computer 110 on the computer network 112.  The end user computer is seen as the control device); 
a processing terminal comprising a first processor, disposed on the local network (Fig. 1 (110) and Par. 0022, Par. 0023 Dorai discloses an end user computer. The end user computer can be 110-1, 110-2, 110-3, which would be multiple processing terminals and control devices. In addition the Dorai discloses the computer are all located on the local area network. The end user computer, relate to Applicant’s Fig. 1 (110 control device). Par. 0020 Dorai discloses the end computer 110 on the computer network 112.  The end user computer is seen as the control device.  Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer.  The computer is taken in the ordinary meaning for a person of ordinary skill in the art at the time of the invention to mean that a computer contains a processor and display that is connected to a network. The processor/CPU on the computer is the processing terminal.); 
and a management apparatus that is disposed on an external network connected to the local network (Fig. 1 (100 shared storage system with (file system 104)) Par. 0026 Dorai discloses the shared storage system is connected through one or more computer networks 112 to the end user computer (100). The shared storage system contains a file system.  The file system is seen as the management apparatus. The location of the shared storage is seen as the external network. The shared storage system connected with the end user computer is seen as the shared storage system is connected to the local network);
and permits the control device to execute processing if the control device satisfies a predetermined security condition (Par. 0104 Dorai discloses the file system within the storage device contains access control indicating which end users are authorized to access the documents. The access controls are the security condition. Par. 0068 Dorai discloses after authenticating a user using access controls to access the document, the system accesses the document data. The access controls are the security condition. Indicating which end user are authorized to access the content is seen as predetermined. The end user being able to access the device is seen as satisfying a predetermined security condition. The access controls indicating which end users are authorized to access the documents is seen as the control device executing if the control device satisfies a predetermined security condition);
Dorai does not teach but Mavinakuli teaches a first processor configured to obtain via the local network, environment information and processing terminal information from a local storage the processing terminal by using a communication method which satisfies a specific communication condition (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. Pg. 15, 2nd paragraph Applicant’s Specification discloses the environment information is information concerning the environments of document processing to be executed by the processing terminal 106. Pg. 16, 2nd paragraph Applicant’s Specification discloses environment information can be identification information. The registration code is a type of identification information. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. The authentication process to open a communication session between the remote server and client device is seen as the specific communication condition); 
the environment information being information concerning an environment of processing to be executed on a document by the processing terminal, the processing terminal information being information concerning the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Mavinakuli discloses the locally stored credentials is the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. Pg. 15 Applicant’s Specification discloses the environment information is information concerning the environments of document processing to be executed by the processing terminal 106.
Pg. 16 2nd paragraph Applicant’s Specification discloses environment information can be identification information.  The registration code is seen as the environment information. The registration code is a type of identification information. The user-name password pair is seen as the processing terminal information);
and permit the processing terminal to execute processing on the document by sending permission information to the processing terminal indicating that the processing terminal is permitted to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition (Par. 0031 Mavinakuli discloses within the remote server when the credentials obtained from the client device match the credentials stored on the remote server, the communication session is opened.  The opened session is seen as the processing terminal is permitted to executing processing on the document);
Dorai and Mavinakuli are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronic document storage system of Dorai to include the scheduling and authentication of Mavinakuli, to allow storage access to be accessible. The suggestion/motivation to combine is that it would be obvious to try in order to have a storage system that is ready to adapt rapidly to changing computing needs (Par. 0001 Mavinakuli).
Dorai teaches the second processor of the processing terminal is configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document (Par. 0068 Dorai discloses the end user being able to change/update the document once the end user is authenticated by the shared storage system.  The end user computer is seen as processing terminal with a second processor. Updating a document is seen as generate a processed document. Updating a document after being authenticated is seen as generate a processed document if the control device has permitted the processing terminal to execute processing on the document).


As to claim 17 Dorai teaches a document management system comprising: 
a control device comprising a first processor, disposed on a local network (Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer. Par. 0020 Dorai discloses the end computer 110 on the computer network 112.  The end user computer is seen as the control device);  
a processing terminal comprising a second processor, disposed on the local network (Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer.  The computer is taken in the ordinary meaning for a person of ordinary skill in the art at the time of the invention to mean that a computer contains a processor and display that is connected to a network. The processor/CPU on the computer is the processing terminal);  
a storing device disposed on the local network (Par. 0035 Dorai discloses the electronic document stored locally on the client computer);
and a management apparatus that is disposed on an external network connected to the local network (Fig. 1 (100 shared storage system with (file system 104)) Par. 0026 Dorai discloses the shared storage system is connected through one or more computer networks 112 to the end user computer (100). The shared storage system contains a file system.  The file system is seen as the management apparatus. The location of the shared storage is seen as the external network. The shared storage system connected with the end user computer is seen as the shared storage system is connected to the local network);
and permits the control device to execute processing if the control device satisfies a predetermined security condition (Par. 0104 Dorai discloses the file system within the storage device contains access control indicating which end users are authorized to access the documents. The access controls are the security condition. Par. 0068 Dorai discloses after authenticating a user using access controls to access the document, the system accesses the document data. The access controls are the security condition. Indicating which end user are authorized to access the content is seen as predetermined. The end user being able to access the device is seen as satisfying a predetermined security condition. The access controls indicating which end users are authorized to access the documents is seen as the control device executing if the control device satisfies a predetermined security condition);
Dorai does not teach but Mavinakuli teaches the first processor of the control device is configured to judge whether to permit the processing terminal to execute processing on a document, wherein the control device permits the processing terminal to execute processing on the document by sending permission information to the processing terminal indicating that the processing terminal is permitted to execute processing on the document the second processor of the processing terminal is configured to execute processing on the document so as to generate a processed document if the control device has permitted the processing terminal to execute processing on the document (Par. 0031 Mavinakuli discloses within the remote server when the credentials obtained from the client device match the credentials stored on the remote server, the communication session is opened);
Dorai and Mavinakuli are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronic document storage system of Dorai to include the scheduling and authentication of Mavinakuli, to allow storage access to be accessible. The suggestion/motivation to combine is that it would be obvious to try in order to have a storage system that is ready to adapt rapidly to changing computing needs (Par. 0001 Mavinakuli).
Dorai teaches and send via the local network, the processed document to a local storage of the storing device by using a communication method which satisfies a specific communication condition, wherein the storing device stores the processed document (Par. 0068 Dorai discloses the end user being able to change/update the document once the end user is authenticated by the shared storage system.  The end user computer is seen as processing terminal with a second processor. Updating a document is seen as generate a processed document. Updating a document after being authenticated is seen as generate a processed document if the control device has permitted the processing terminal to execute processing on the document).


As to claim 19 Dorai teaches a processing terminal device comprising (Par. 0029 Dorai discloses storing documents on a shared storage system. The shared storage system is seen as a management system since the storage manages the documents.  The document are stored on the storage system. Therefore, document stored on the shared storage system is seen as the terminal device);: 
Dorai does not teach but Mavinakuli teaches a processor configured to send via a local network,  environment information and processing terminal information to a local storage of a control device comprising a second processor by using a communication method which satisfies a specific communication condition (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. The credential stores the user-name password pair and the registration code. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. Pg. 15, 2nd paragraph Applicant’s Specification discloses the environment information is information concerning the environments of document processing to be executed by the processing terminal 106. Pg. 16, 2nd paragraph Applicant’s Specification discloses environment information can be identification information. The registration code is a type of identification information.  The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. The authentication process to open a communication session between the remote server and client device is seen as the specific communication condition);
the environment information being information concerning an environment of processing to be executed on a document by the processing terminal device, the processing terminal information being information concerning the processing terminal device (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. The authentication process to open a communication session between the remote server and client device is seen as the specific communication condition);
Dorai and Mavinakuli are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronic document storage system of Dorai to include the scheduling and authentication of Mavinakuli, to allow storage access to be accessible. The suggestion/motivation to combine is that it would be obvious to try in order to have a storage system that is ready to adapt rapidly to changing computing needs (Par. 0001 Mavinakuli).
Dorai teaches the control device being disposed on a local network on which the processing terminal device is disposed (Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer. Par. 0020 Dorai discloses the end computer 110 on the computer network 112.  The end user computer is seen as the control device. Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer.  The computer is taken in the ordinary meaning for a person of ordinary skill in the art at the time of the invention to mean that a computer contains a processor and display that is connected to a network. The processor/CPU on the computer is the processing terminal);
the control device being permitted to execute processing by a management apparatus if the control device satisfies a predetermined security condition (Par. 0104 Dorai discloses the file system within the storage device contains access control indicating which end users are authorized to access the documents. The access controls are the security condition. Par. 0068 Dorai discloses after authenticating a user using access controls to access the document, the system accesses the document data. The access controls are the security condition. Indicating which end user are authorized to access the content is seen as predetermined. The end user being able to access the device is seen as satisfying a predetermined security condition. The access controls indicating which end users are authorized to access the documents is seen as the control device executing if the control device satisfies a predetermined security condition); 
the management apparatus being disposed on an external network connected to the local network (Fig. 1 (100 shared storage system with (file system 104)) Par. 0026 Dorai discloses the shared storage system is connected through one or more computer networks 112 to the end user computer (100). The shared storage system contains a file system.  The file system is seen as the management apparatus. The location of the shared storage is seen as the external network. The shared storage system connected with the end user computer is seen as the shared storage system is connected to the local network); 
receive permission information from the control device if the control device has permitted the processing terminal device to execute processing on the document as a result of the environment information and the processing terminal information satisfying a specific processing condition, wherein the control device permits the processing terminal to execute processing on the document by sending the permission information to the processing terminal indicating that the processing terminal device is permitted to execute processing on the document (Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user. Par. 0047 Goyal discloses a user selecting the policy for the document. Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The CPU on the user device is seen as the processing terminal. The user is able to select from the suggested policies to provide a final set of policies to be applied to the documents. The user device is seen as the control device. The access policies are seen as environment information. The access policy allowing the user to access the document is seen as the specific processing condition);
and generate a processed document by executing processing on the document when the permission information is received (Par. 0068 Dorai discloses the end user being able to change/update the document once the end user is authenticated by the shared storage system.  The end user computer is seen as processing terminal with a second processor. Updating a document is seen as generate a processed document. Updating a document after being authenticated is seen as generate a processed document if the control device has permitted the processing terminal to execute processing on the document).


As to claim 20 Dorai teaches a control device comprising: 
a first processor configured to obtain via a local network, environment information and processing terminal information from a local storage of a processing terminal comprising a second processor by using a communication method which satisfies a specific communication condition if the control device is permitted to execute processing by a management apparatus as a result of the control device satisfying a predetermined security condition (Fig. 1 (110) and Par. 0023 Dorai discloses an end user computer.  End user computer is seen as a processor. Par. 0104 Dorai discloses the file system within the storage device contains access control indicating which end users are authorized to access the documents. The access controls are the security condition. Par. 0068 Dorai discloses after authenticating a user using access controls to access the document, the system accesses the document data. The access controls are the security condition. Indicating which end user are authorized to access the content is seen as predetermined. The end user being able to access the device is seen as satisfying a predetermined security condition. The access controls indicating which end users are authorized to access the documents is seen as the control device executing if the control device satisfies a predetermined security condition); 
the management apparatus being disposed on an external network connected to a local network on which the control device is disposed (Fig. 1 (100 shared storage system with (file system 104)) Par. 0026 Dorai discloses the shared storage system is connected through one or more computer networks 112 to the end user computer (100). The shared storage system contains a file system.  The file system is seen as the management apparatus. The location of the shared storage is seen as the external network. The shared storage system connected with the end user computer is seen as the shared storage system is connected to the local network);
Dorai does not teach but Mavinakuli teaches the environment information being information concerning an environment of processing to be executed on a document by the processing terminal, the processing terminal information being information concerning the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. The credentials store the user-name password pair and the registration code.  Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. Pg. 15, 2nd paragraph Applicant’s Specification discloses the environment information is information concerning the environments of document processing to be executed by the processing terminal 106. Pg. 16, 2nd paragraph Applicant’s Specification discloses environment information can be identification information. The registration code is a type of identification information. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. The authentication process to open a communication session between the remote server and client device is seen as the specific communication condition);
and permit the processing terminal to execute processing on the document by sending permission information to the processing terminal indicating that the processing terminal is permitted to execute processing on the document if the environment information and the processing terminal information satisfy a specific processing condition (Par. 0031 Mavinakuli discloses within the remote server when the credentials obtained from the client device match the credentials stored on the remote server, the communication session is opened);
Dorai and Mavinakuli are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the electronic document storage system of Dorai to include the scheduling and authentication of Mavinakuli, to allow storage access to be accessible. The suggestion/motivation to combine is that it would be obvious to try in order to have a storage system that is ready to adapt rapidly to changing computing needs (Par. 0001 Mavinakuli).



9.	Claims 2-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dorai U.S. Patent Application Publication No. 2018/0314680 (herein as ‘Dorai’) in combination with Mavinakuli et al. U.S. Patent Application Publication No. 2016/0179838 (herein as ‘Mavinakuli’) and further in view of Goyal et al. U.S. Patent Application Publication No. 2018/0225471 (herein as ‘Goyal’).


As to claim 2 Dorai in combination with Mavinakuli teaches each and every limitation of claim 1.
Dorai in combination with Mavinakuli does not teach but Goyal teaches wherein: the management apparatus includes a third processor configured to provide document-ID issue right information to the control device (Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user);
the document-ID issue right information being information indicating a right to issue a document ID (Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The policies are seen as the document-ID issue right information);
receive a document ID issued to the processed document by the control device from the control device, and store the received document ID in a memory (Par. 0047 Goyal discloses a user selecting the policy for the document. Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The user can select from the suggested policies to provide a final set of policies.  The user providing the final set of policies); 
the first processor is further configured to add the document-ID issue right information provided by the management apparatus and certifying information to the document ID and issue the document ID appended with the document-ID issue right information and the certifying information to the processed document, the certifying information being information which certifies that the document ID is an ID issued by the control device and the second processor is further configured to append the document ID issued by the control device to the processed document (Par. 0047 Goyal discloses a user selecting the policy for the document. Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The user can select from the suggested policies to provide a final set of policies to be applied to the documents. The suggested policies are seen as the document-ID issue right information.  The user indicating this policy set is final is seen as certifying information.  The user providing the final set and applying the policies to the document is seen as appending the document document-ID issue right information and the user certifying information).
Dorai and Goyal are analogous art because they are in the same field of endeavor, document processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic document storage system of Dorai to include the ordering of Goyal, to prevent access from unauthorized users. The suggestion/motivation to combine is that it would be obvious to try in order to enable authorized users access to the documents (Par. 0001 Goyal).


As to claim 3 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 2.
Dorai in combination with Mavinakuli teaches wherein:
the second processor is further configured to obtain document receiver information indicating a receiver user and a receiver terminal (Par. 0031 Mavinakuli discloses the user providing information related to sign-in name and registration code. The sign-on name is seen as the receiver user.  The registration code is seen as receiver terminal);
and generate metadata, the metadata being used for making the processed document available in a document use terminal if a user to use the processed document and the document use terminal respectively match the receiver user and the receiver terminal indicated by the document receiver information, the document use terminal being utilized by the user to use the processed document (Par. 0054 Dorai discloses metadata which includes timestamps are within the structure of the electronic document. The timestamps indicate when the file last changed. When a timestamp is changed the metadata is changed as well. Par. 0063 Dorai discloses the document is locally stored on the client computer. Par. 0026 Dorai discloses access controls that controls who is authorized to access the electronic document. The document use terminal is seen as the shared storage system. The receiver terminals are local interface associated with the user. The user is seen as the client computer. The user being able to access the document through the client computer to access the shared storage system is seen as a match between the document use terminal and receiver terminal);
the first processor is further configured to send the document ID issued to the processed document and the metadata to the management apparatus; and the third processor is further configured to receive the document ID and the metadata sent from the control device, and store the received document ID and the received metadata in a memory in association with each other (Par. 0047 Goyal discloses a user selecting the policy for the document. Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The user can select from the suggested policies to provide a final set of policies to be applied to the documents. The suggested policies are the document-ID.  The user indicating this policy set is final is seen as certifying information.  The user providing the final set, sending the policies to the document manager is seen as appending the document document-ID issue right information and the user certifying information).


As to claim 4 Dorai in combination with Mavinakuli and Goyal teaches each limitation of claim 3.
In addition, Dorai teaches wherein the metadata generated by the second processor includes a processing terminal ID for identifying the processing terminal that has executed processing on the document (Par. 0054 Dorai discloses metadata which includes timestamps are within the structure of the electronic document. Par. 0026 Dorai discloses access controls that controls who is authorized to access the electronic document. The device that has access controls associated with the document is seen as terminal ID).

As to claim 5 Dorai in combination with Mavinakuli and Goyal teaches each limitation of claim 4.
In addition Mavinakuli teaches wherein authenticity of the processed document is verified in accordance with whether the processing terminal ID is associated with a control device ID for identifying the control device to which the document-ID issue right information is provided by the third processor (Par. 0031 Mavinakuli discloses within the remote server when the credentials obtained from the client device match the credentials stored on the remote server, the communication session is opened. Par. 0043 Mavinakuli discloses the users associated with network address/IP address. The terminal ID is seen as the email address. The control device ID is seen as the control device ID. Par. 0043 Mavinakuli discloses within the remote server when the credentials obtained from the client device match the credentials stored on the remote server, is considered verifying the authenticity of the processed document).

As to claim 6 Dorai in combination with Mavinakuli and Goyal teaches each limitation of claim 3.
In addition, Dorai teaches wherein the second processor is further configured to send the processed document and the metadata to the document use terminal (Par. 0054 Dorai discloses metadata which includes timestamps are within the structure of the electronic document. The timestamps indicate when the file last changed. When a timestamp is changed the metadata is changed as well. Par. 0063 Dorai discloses the document is locally stored on the client computer).

As to claim 7 Dorai in combination with Mavinakuli and Goyal teaches each limitation of claim 4.
In addition, Dorai teaches wherein the second processor is further configured to send the processed document and the metadata to the document use terminal (Par. 0030 Dorai discloses the end user computer uploading the contents with the collaboration system).

As to claim 8 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 5.
In addition Dorai teaches wherein the second processor is further configured to send the processed document and the metadata to the document use terminal (Par. 0030 Dorai discloses the end user computer uploading the contents with the collaboration system).

As to claim 9 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 1.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 10 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 2.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 11 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 2.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 12 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 4.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 13 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 5.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 14 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 6.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 15 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 7.
In addition Mavinakuli teaches wherein, when a combination of the control device and the processing terminal match predetermined content, the communication method satisfies the specific communication condition, and communication using the communication method is established between the control device and the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server. Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information.  The user-name password pair is seen as the processing terminal information. During an authentication process, a communication session is open  between the remote server and client device when a match occurs between the  is seen as the specific communication condition).

As to claim 16 Dorai in combination with Mavinakuli and Goyal teaches each and every limitation of claim 1.
In addition Mavinakuli teaches wherein the environment information includes at least one of information concerning security software installed in the processing terminal (Fig. 1 (160 scheduling component) and Par. 0031 Mavinakuli discloses during the authentication process to open a communication session between the remote server and client device, the remote server obtaining the locally stored client device credentials to remote access to remote server.  Mavinakuli discloses obtaining the user-name password pair and the registration code. The client device is seen as control device. The remote server is seen as the management apparatus. The registration code is seen as the environment information);
information concerning an operating system installed in the processing terminal, and information concerning software used for processing to be executed on the document.

As to claim 18 Dorai in combination with Mavinakuli teaches each and every limitation of claim 17.
In addition Mavinakuli teaches wherein: the second processor is further configured to obtain document receiver information indicating a receiver user and a receiver terminal (Par. 0031 Mavinakuli discloses the user providing information related to sign-in name and registration code. The sign-on name is seen as the receiver user.  The registration code is seen as receiver terminal);
and generate metadata, the metadata being used for making the processed document available in a document use terminal if a user to use the processed document and the document use terminal respectively match the receiver user and the receiver terminal indicated by the document receiver information, the document use terminal being utilized by the user to use the processed document (Par. 0054 Dorai discloses metadata which includes timestamps are within the structure of the electronic document. The timestamps indicate when the file last changed. When a timestamp is changed the metadata is changed as well. Par. 0063 Dorai discloses the document is locally stored on the client computer. Par. 0026 Dorai discloses access controls that controls who is authorized to access the electronic document. The document use terminal is seen as the shared storage system. The receiver terminals is seen as local interface associated with the user. The user is seen as the client computer. The user being able to access the document through the client computer to access the shared storage system is seen as a match between the document use terminal and receiver terminal);
and the first processor is further configured to add a storing device ID for identifying the storing device to the metadata and send the metadata appended with the storing device ID to the management apparatus (Par. 0047 Goyal discloses a user selecting the policy for the document. Par. 0047 Goyal discloses the document manager using the policy provider to provide policies to the user for selection and/or review. The user is able to select from the suggested policies to provide a final set of policies to be applied to the documents. The suggested policies are seen as the document-ID.  The user indicating this policy set is final is seen as certifying information.  The user providing the final set, sending the policies to the document manager is seen as appending the document document-ID issue right information and the user certifying information).


Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robertson et al. U.S. Patent Application Publication No. 2007/0300067 (herein as 'Robertson'). Robertson discloses a revocable or modifiable document is affixed with a unique identification that is stored in a database with a status indicator. The principal who executed the document may be able to monitor and change the status indicator. A third party who might rely on the document may query the database to ensure the status of the document prior to accepting the document at face value. In some cases, a system may monitor queries made by third parties and enable the principal or their representative to monitor any activities related to the document. Examples of such documents are not limited to but include medical, financial, and other powers of attorney, advanced directives, wills, living wills, trusts, and documents used in secured transactions.
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010. The examiner can normally be reached 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.M/  November 10, 2022Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                              
                                                                                                                                                                                                    /AMRESH SINGH/Primary Examiner, Art Unit 2159